DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-14 and 21-26 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 12/21/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 12/21/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the instant claims provide a practical application, such as by providing an electronic interface presenting different transaction feeds and recommendations of services. Arguments are made that the insertion of selectable elements into the interface to initiate a signup process integrate the abstract idea into a practical application. Comparisons are also made to claim 1 of Example 42 of the Subject Matter Eligibility Examples in that the instant claims similarly provide a feed conducted by different groups of users and dynamically modifying the feeds. Applicant also contends that the instant claims include elements that provide significantly more than the abstract idea, citing Bascom, 
Examiner respectfully disagrees. The instant claims are very much directed at the determination of recommendations for a user based on transactions performed by other users. This is a commercial endeavor, and is unrelated to any technology. While there is recitation of inserting selectable elements into the interface, this is not a change/improvement in interface functionality, but merely allows the user to purchase/subscribe to a service on a computing device. It only provides a general link to a computing environment so the abstract idea may be performed on a computing device over a network. 
Example 42 was found to be eligible because the nature of the technical problem/technical solution. The focus of Example 42 was on the data transmission and standardizing of data, which was reflected in the disclosure, which discussed the problem of multiple users entering data in non-uniform formats. The disclosure also discussed the solution of how users can enter data in any format, and the server resolves the data into a standardized format that all users can see and allows instant update of critical user information to all users. The reformatting of the data and the transmitting of the message are core to the invention of Example 42. The representing of transactions conducted by other users is not analogous to the standardized distribution of entered data that is available to all users. The instant claims merely display information of other users’ transactions, whereas in Example 42, data is entered, the format is standardized, and then made instantly accessible to all users in the network. Furthermore, the specification does not disclose a technical problem. Paragraph [0002] of the specification discusses how conventional sign-up processes of subscriptions services “can take a fair amount of time… and can lead to customer frustration and a lower conversion rate for companies and merchants that offer these services”. This is not a technical problem, but a commercial problem. Sign-up processes are not a technical function, and customer frustration and conversion rates are purely economic problems.
The comparisons to Bascom are also inapposite. In Bascom, the focus of the court was the installation of the filtering tool at a specific location, which represented “a non-conventional and non-generic arrangement of known conventional pieces” resulting in a technical improvement. The arrangement resulted in particular technical improvements (e.g. providing internet-content filtering in a manner that can be customized for the person attempting to access such content while avoiding the need Bascom, p. 13, p. 16-17). The invention of Bascom allowed filters to be implemented so that they could be adopted to many different users’ preferences, but installed remotely in a single location, taking advantage of the ability of ISPs to identify individual accounts that communicate with the ISP server, and associated a request for internet content with a specific individual account. The instant claims and specification do not discuss such technical matters, but describe a system for improving commercial processes and implementing it onto a computing environment, as discussed above. The claims do not provide a technical improvement or address a technical problem, but only provide a commercial process for a commercial problem. If there are any unconventional combination of elements, it is only in the abstract idea itself.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 21-26  are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more. 

Step 1:
Claims 1-7 and 25-26 are directed to a system, which is an apparatus. Claims 8-14 are directed to a non-transitory machine-readable medium, which is an article of manufacture. Claims 21-24 are directed to a method, which is a process. Therefore, claims 1-14 and 21-26 are directed to one of the four statutory categories of invention.



Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations reciting the abstract idea of determining services recommendations to a user based on transaction feeds of a group of users:
identifying user information corresponding to a user of a user device;
monitoring transaction activities conducted by users of a service provider platform;
generating, based on the monitoring, a first transaction feed representing a first set of transactions conducted by one or more first users of the service provider platform with a first plurality of service providers different from the service provider platform, wherein the one or more first users are connected to the user within a social network of the service provider platform;
generating, based on the monitoring, a second transaction feed representing a second set of transactions conducted by one or more second users of the service provider platform with a second plurality of service providers different from the service provider platform;
determining one or more services to recommend to the user based on the first set of transactions and the second set of transactions;
initiating a signup process with a server associated with a particular service provider that provides the particular service, wherein the initiating the signup process comprises providing a billing agreement associated with the particular service.

The recited limitations above set forth the process for providing service recommendations based on transactions of other users. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. marketing or sales activities or behaviors).
Such concepts have been identified by the courts as abstract idea (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 recites additional elements, such as:
one or more hardware processors coupled to the non-transitory memory;
providing, on the user device, a user interface that displays the first transaction feed and the second transaction feed;
monitoring user interactions associated with the user interacting with an online social media platform associated with the service provider platform;
automatically modifying the first transaction feed and/or the second transaction feed displayed on the user interface, wherein the modifying comprises inserting one or more selectable elements corresponding to the one or more services, wherein the one or more selectable elements are presented on the user interface in association with one or more transactions in the first transaction feed and/or the second transaction feed that correspond to the one or more services;
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Although the claims recite a processor and non-transitory memory, the elements are recited in the claims and disclosed in the specification with a high level of generality, such as being any of an internal hard drive, CD-ROM, etc. (specification: [0057]), and the processor of a general purpose computer (specification: [0068]). The interface is also disclosed with a very high level of generality, simply for imaging, pressure sensing of character entries, and user selections (specification: [0060]). The very high level of generality of the computing components show that they only serve to implement the abstract idea onto a computing environment. The modification of 
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (monitoring transaction activities…, etc.), performing repetitive calculations (determining one or more services to recommend…, etc.), and storing and retrieving information in memory (generating a first transaction feed…, etc.) (see MPEP 2106.05(d)(II)).
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 8 (non-transitory machine-readable medium) and independent claim 21 (method), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claims 8 and 21 remain only broadly and generically defined, with the functionality paralleling that of claim 1 (system). As such, claims 8 and 21 are rejected for at least similar rationale as discussed above.


Thus, dependent claims 2-7, 9-14, and 22-26 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 8, and 21.


Allowable Subject Matter
The claims are allowable over the prior art as indicated in the previous Office Action mailed on 9/22/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625